department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person contact number number release date se t eo ra t date date uil index legend m n p q date x dear -------------- under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts the date we consider to be the date of formation is sometime to years ago this is when the first of our group got together to discus its formation for tax purposes the date of formation would be the date we opened our checking account date x we have considered your application_for recognition of exemption from federal_income_tax you are an unincorporated association in a letter dated date you state that your mission statement as provided in your articles of association reads the m is a nonprofit association of master level q makers dedicated to the promotion of quality craftsmanship excellence in design and the pursuit of artistic vision our goal is to increase public awareness and appreciation of this time-honored art thereby expanding the market for handcrafted q and promoting the common interest of q makers in n your membership criteria as provided in your articles of association read these criteria though somewhat subjective still require prospective members to earn most of their living through q making they should make beautiful q and most importantly they should make it well in the past we discussed whether this was to be an organization of individual craftsmen or whether we would include larger businesses where the product wasn’t necessarily the result of the individual member’s own physical labor we decided that it is the quality of the final product or in the case of a larger business the quality of the whole line of promoted products that matters if the q this is the subjective part satisfies the majority of the members gathered for the jury if they feel the work being presented and promoted shows quality of craftsmanship excellence in design and the pursuit of artistic vision then the individual or business should be welcomed as members of the m we encourage all to apply if the group decides not to offer membership after the jury process we will provide a written explanation as to why not our hope being that the juried party will address our concerns and return a better q maker craftsman designer and be invited to join at a later date you are funded by dues collected from members annually you list the following activities in your application form websites brochure gallery shows promote custom q makers in n especially your members in your letter dated date you provided the following information about your web sites according to your application you create maintain and promote several web sites that the criteria for being included on the websites are that an individual be a dues paying member of the m four of the sites which we will continue to have hosted are outdated and will not be updated the individuals listed may or may not be current dues paying members of the m we have decided to keep hosting these sites for the time being because they continue to generate traffic and interest in our group we will not however spend any more money on changing their content the primary site p is the site that we now promote and which is current the primary web site p contains photographs and descriptions of work by various member q makers with links to the respective member’s web site and email address the web site also contains a members directory which lists each member’s physical postal web site and email addresses you promote q shows sponsored by galleries that feature the works of your members by sec_501 of the code exempts from federal income_taxation organizations described sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an you produce a brochure that is distributed to the public at all n state information centers the brochure lists each member and contains a state map that shows the approximate location of the member each member listing contains the member’s physical postal web site and email addresses means of postcard newspaper and radio advertising law in sec_501 sec_501 of the code describes business_leagues chambers_of_commerce real- estate boards boards_of_trade or professional_football_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_64_315 1964_2_cb_147 considers whether an association of merchants whose businesses constitute a shopping center and which expends its funds and engages exclusively in advertising in various newspapers and on television and radio in order to attract customers to the shopping center is entitled to exemption as an organization described in sec_501 of the code the organization’s activities consist of publication of an advertising newspaper shopping news advertising in other community publications and sponsorship of commercial advertising on television and radio the shopping news consists primarily of advertising by individual member merchants the part of the shopping news which advertises the shopping center as a whole also frequently lists the names of member merchants located within the shopping center most of the other advertising carried on in community publications contains the names of individual merchants also some of the radio and television commercials occasionally mention the name of a member merchant the ruling finds that the publication of a shopping news advertising in other publications and also by radio and television by which means the organization advertises the merchandise and names of its member merchants is the primary purpose and activity of the organization the ruling holds that such activity constitutes the performance of particular services for members rather than an activity directed to the improvement of business conditions generally accordingly the organization does not qualify for exemption under sec_501 of the code the tourist industry in its territory and which publishes a yearbook consisting largely of paid revrul_65_14 1965_1_cb_236 considers whether an organization formed to promote revrul_55_444 1955_2_cb_258 considers whether an organization composed of retail advertisements by members may qualify for exemption from federal_income_tax as a business league under sec_501 of the code the organization’s principal activity consists of publishing and distributing a tourist guidebook comprised largely of members' advertising it also conducts a program of advertising in newspapers and other media designed to attract tourists to the various vacation spots located in the trade territory of its members the income is derived primarily from the sale of tourist guidebooks and travel maps members' advertising in the tourist guidebook and membership fees the advertisements consist of a listing of the name and address of the member-advertiser and a description of the product sold or the service rendered by the advertiser the ruling finds that the publication of advertising matter containing listings of the names of individual members constitutes advertising for the individuals so advertised and is thus considered the performance of particular services for such individuals rather than an activity aimed at the improvement of general business conditions inasmuch as the principal activity of the instant organization is the publication of such advertising the ruling concludes that the organization does not qualify for exemption from federal_income_tax under sec_501 of the code as an organization described in sec_501 dealers which conducts an advertising campaign for the benefit of an industry as a whole qualifies for exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code membership in the organization is open to any person or association engaged in the retailing of products or equipment related to a particular industry the organization has endeavored to increase public acceptance of the industry's product for home use by advertising in newspapers on radio and television in the classified telephone directory by means of pamphlets etc the advertisements have stressed the economical and other desirable features of the product none of the advertising with the exception of one newspaper advertisement and a listing in the classified telephone directory contained the names of individual members in these two instances the space for the members' names was paid for by the individual members and not by the organization a substantial part of the advertising related to a 24-hour service which was supplied by contractors who were not members of the organization and which was available to all consumers regardless of whether or not they bought from a member most of the advertising contained the central phone number of the organization and some of the newspaper and radio advertisements urged consumers to buy from an organization member the ruling finds that the purpose of the advertising campaign conducted by the instant organization was not to make a profit or to render particular services to individual members the advertising was designed primarily for the improvement of conditions in the particular industry most of the benefits to members of the organization were indirect and accrued alike to members and other persons in the industry with respect to that part of the advertising which carried the names of members or urged consumers to buy from an organization member it may be said generally that such advertising constitutes the furnishing of particular services to members however in this case the advertising which carried the names of individual members or otherwise directly aided members represented only a minor portion of the total advertising expenditures and may be regarded as only incidental_or_subordinate to the main or principal purpose under these circumstances the advertising campaign conducted by the instant organization was primarily for the benefit of the industry as a whole accordingly the ruling holds that the organization in conducting its advertising campaign is engaged in activities directed to the improvement of business conditions of the particular industry as a whole as revrul_73_411 1973_2_cb_180 considers whether a shopping center merchants’ distinguished from the performance of particular services for individual persons and that it qualifies for exemption as a business league under sec_501 of the code association association whose membership is restricted to and required of the tenants of a shopping center and their common lessor and whose activities are directed to promoting the general business interests of its members qualifies as a business league or chamber of commerce under sec_501 of the code membership in the organization is mandatory under the terms of the tenants’ leases and no business concerns or firms or individuals other than tenants of the shopping center are permitted membership the ruling noting that the regulations define a business league as an association of persons having some common business_interest the purpose of which is to promote such interest states that the common business_interest of a chamber of commerce is usually the general economic welfare of a community membership is voluntary and open generally to all businesspersons and professionals in the community trade associations or business_leagues are similar to chambers_of_commerce except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry the ruling finds that membership in the association is not voluntary in the sense that members are free to join or not to join depending upon their interests as members of a business community instead membership is compulsory and limited solely to the owner and tenants of a shopping the ruling holds that the restriction of membership to the tenants and owner of the shopping center precludes the association from having the basic characteristics required to qualify the organization for exemption under sec_501 analysis advertise the names and products of your members rather than to promote the n q industry in general your principal activities consist of maintaining a web site and producing a brochure for distribution to the public your web site and brochure consist primarily of a listing of your member’s names and addresses and pictures of their products we find these activities to constitute the performance of particular services for individual persons similar to those of the organizations considered in revrul_64_315 and revrul_65_14 above therefore we do not find your activities directed to the improvement of business conditions in your industry in general as illustrated in revrul_55_444 above furthermore we note that membership is not freely open to all persons engaged in the production of handcrafted q rather you accord full membership only to selected applicants whose work and portfolio have been juried and approved by a quorum of members in attendance at a membership meeting consequently like the organization considered in revrul_73_411 above you lack an essential characteristic of a business league ie that membership be freely open to all persons engaged in a line_of_business conclusion based on the materials in your application file we find that your primary purpose is to accordingly you do not qualify for exemption as an organization described in section you have the right to protest this ruling if you believe it is incorrect to protest you should c of the code and you must file federal_income_tax returns submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice shown below if you also disagree with our proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice in the event this ruling becomes final it will be made available for public inspection under if you decide to protest this ruling your protest statement should be sent to the address if you do not intend to protest this ruling and if you agree with our proposed deletions as internal_revenue_service te_ge se t eo ra t constitution ave n w washington d c shown in the letter attached to notice you do not need to take any further action are shown in the heading of this letter enclosure notice sincerely lois lerner director exempt_organizations rulings and agreements if you have any questions please contact the person whose name and telephone number
